El único error señalado por el apelante es la negativa del juez sentenciador a conceder una moción de nuevo juicio fundada en que el veredicto fué contrario a la ley y a la prueba. Se resolvió: que no bay envuelta cuestión alguna verdadera de derecho y la discusión se refiere a la aprecia-ción de la prueba tratándose de demostrar un abuso de dis-creción.
Un examen de los autos no revela un abuso tal que jus-tifique una revocación y un análisis de todos los hechos ca-recería de finalidad práctica, por lo cual se confirmó la sen-tencia.
El Juez Asociado Se. Hutchison, emitió la opinión del tribunal.